Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8, and 17 are withdrawn from further consideration. Applicant made the election of Group I, directed to the embodiment in figures 14, without traverse, in the response dated 09/12/2022 is acknowledged. 

Claims 1-4, 6-7, 9, 10, 11-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiramani (6502677). Tiramani teaches a housing portion, a reinforcement element 300 disposed adjacent an interior surface of the housing portion, a handle 140/142 partially disposed adjacent an exterior surface (fig. 1) of the housing portion; wherein a portion of the handle 602 extends through at least a handle opening provided in the housing portion and into the reinforcement element.
The handle assemblies 140 and 142 are unique and are a part of the invention and will be explained in detail with respect to FIGS. 15-17.

(19) Referring now to FIG. 15, the handle assembly of the invention will be described. FIG. 15 shows handle assembly 140, although it will be appreciated that handle assembly 142 has an identical structure. The handle assembly 140 includes two parts, a handle portion 500 and a bezel 502. As can be seen in FIG. 16, the gusset 300 includes the handle assembly opening 380 along with screw holes 510 and 512 and tab openings 514, 516, 518, 520 and 522. The skin 120 includes the handle assembly opening 280 along with screw holes 530 and 532 and tab openings 534, 536, 538, 540 and 542. The handle assembly 140 is assembled by aligning the handle portion 500 with the openings 380 and 280 and then attaching the bezel 502, which includes threaded screw receiving portions 550 and 552 along with tabs 554, 556, 558, 560 and 562 to the handle portion 500. The handle portion 500 includes complementary screw hole openings 570 and 572 along with tab openings 574, 576, 578, 580 and 582. It will be appreciated that tabs 554, 556, 558, 560 and 562 of the bezel 502 extend (i) through tab openings 534, 536, 538, 540, 542 of the fabric skin 120; (ii) then through tab openings 514, 516, 518, 520 and 522 of the full-gusset 300 and (iii) finally into tab openings 574, 576, 578, 580 and 582 of the handle portion 500. After this, screws 590 and 592 are (i) extended through screw hole openings 570 and 572 of the handle portion 500; (ii) then extended through screw holes 510 and 512 of the full-gusset and screw holes 530 and 532 of the skin 120 and (iii) finally received in threaded screw receiving portions 550 and 552 of the bezel 502.

(20) It will be appreciated that the handle assembly 140 of the handle portion 500 is attached to the inside surface of the full-gusset 300 and the bezel 502 is attached to the outside surface of the skin 120. The advantage of this structure is that the handle portion 500 can not be "pulled off" of the luggage article 100, as with conventional handle assemblies that are merely bolted on to the outside surface of the luggage article. The bezel 502 also provides a means for further securing the skin 120 to the full-gusset 300. Another advantage of this assembly is that the carrying handle 602 of the handle portion 500 can be substantially flush with surface of the luggage article 100, thus preventing the handle strap 596 from getting caught on machinery or other protrusions during use and baggage handling.

(21) Referring again to FIG. 15, it will be seen that the handle portion 500 defines a hand well 600 and a carrying handle 602. The carrying handle 602 includes a first end 604 mounted in a first end section 606 of the handle portion 500 and a second end 608 mounted in a second end section 610. As can be seen in FIGS. 16 and 17, the carrying handle 602 can move from a retracted position (FIG. 16) to an extended position (FIG. 17). One structure for accomplishing this movement is to provide the first end 604 with a rod 620 that protrudes from opposing sides of the first end 604 of the carrying handle 602 and to provide a similar rod 622 that protrudes from opposing sides of the second end 608, as can be seen in the cutaway view of FIG. 15.

(22) The ends of rod 620 (ends 620a and 620b) extend into opposed preferably accurately shaped slots 630 and 632 defined by the first end section 606 of the handle portion 500. The ends of rod 622 (ends 622a and 622b) extend into opposed preferably accurately shaped slots 640 and 642 of the second end section 610 of the handle portion 500.

Regarding claims 2-3, note that the reinforcement element extends at 346/348 extends over the wheel wells in the interior in fig. 12
Regarding claim 4, note the ribs (forming the holes in the back of 300, fig. 10a) or ribs at 436 fig. 14 or ribs at edge of 310 fig. 13 
Regarding claim 6-7 and 15-16, note the reinforcement region either by 400 or at the enlarged portion at the edge at 310 or 304 in figs. 13-14.
Regarding claim 11, note the claimed bottom is broad since where is no other spatial structure defining the luggage, i.e., the luggage is known to be placed at various outer surfaces including when one open the luggage to access the content.   In in case the surface 120 comprises the bottom in which the reinforcement 300 has ribs interconnecting between 354/356 regions.
Regarding claim 20, regarding the limitation of the grab region is defined by an opening in the handle and the reinforcement element and the grab region configured to permit a user’s fingers to grab and exert a force on the article of luggage.   Note that this limitation does not impart any structure over the handle in Tiramani, i.e., the handle 602, or the handle well 600 comprises the claimed grab region defined by the opening formed by 502.

Claims 1, 2, 4-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (20030057046).  Chang teaches a housing 11, a reinforcement element 23, a handle 13 partially adjacent an exterior surface of the housing portion; wherein a portion of the handle extends through at least a handle opening provided in the housing portion and into the reinforcement element (fig. 6, note the support for the handle).
Regarding claim 6, note that there are numerous regions with ribs which have increased rigidity compared to the second reinforcement region (note at least portion near 23 in fig. 4 has less rigidity.
Regarding claim 7, note the front portion at 23 fig. 6 have ribs supporting the front edge while the back portion at 23 have less reinforcement as shown in fig. 4. 


 
Regarding claim 11, the limitation “reinforcement element defines an interior surface of the grab region” does not impart any structure over the handle in Chang.  The handle 13 has an opening defined by the luggage which include the reinforcment, the two telescoping structure and the handle.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Meersschaert (10791809).  Meersschaert teaches that it is known in the art to provide the bottom reinforcement with edges (note four corners in fig. 20) of the reinforcement element abut at least a portion of an interior surface of the one or more wheel wells. It would have been obvious to one of ordinary skill in the art to provide edges of the reinforcement element abut at least a portion of an interior surface of the one or more wheel wells to provide the desired wheels structure for wheeling the luggage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733